J-A18045-18

                                  2018 Pa. Super. 312

COMMONWEALTH OF PENNSYLVANIA,                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                 Appellee                      :
                                               :
                     v.                        :
                                               :
JEFFREY PETER THOMPSON,                        :
                                               :
                 Appellant                     :   No. 4087 EDA 2017

              Appeal from the Order Entered November 17, 2017
                in the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0000964-2005

BEFORE:      STABILE, J., STEVENS, P.J.E.* and STRASSBURGER, J.**

OPINION BY STRASSBURGER, J.:                         FILED NOVEMBER 26, 2018

        Jeffrey Peter Thompson (Appellant) appeals pro se from the order

denying his petition for writ of habeas corpus. We affirm.

        We provide the following background. On October 6, 2006, Appellant

entered into a negotiated guilty plea agreement, wherein he pleaded guilty to

one count each of second-degree murder and robbery for murdering sixteen-

year-old Gregory Paschall.1           Appellant was sentenced pursuant to the

negotiated plea agreement to life in prison without the possibility of parole

(LWOP).2



____________________________________________


1
    Appellant was 37 years old at the time.

2
 In exchange for the guilty plea, the Commonwealth agreed not to pursue the
death penalty.


* Former Justice specially assigned to the Superior Court.

** Retired Senior Judge assigned to the Superior Court.
J-A18045-18


      Appellant filed pro se his first petition pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, on October 2, 2009. The PCRA

court appointed counsel, who filed a petition to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). The PCRA court granted

counsel’s petition to withdraw and dismissed that petition as being filed

untimely.   This Court affirmed that decision on January 5, 2011. See

Commonwealth       v.   Thompson,     23 A.3d 1075   (Pa.   Super.   2011)

(unpublished memorandum).       On June 20, 2014, Appellant filed a second

PCRA petition, which was once again dismissed as being filed untimely. This

Court affirmed that decision on July 31, 2015. See Commonwealth v.

Thompson, 125 A.3d 466 (Pa. Super. 2015) (unpublished memorandum).

      On October 20, 2017, Appellant filed pro se a petition for writ of habeas

corpus. In that petition, he claimed that his LWOP sentence violates the Eighth

Amendment to the United States Constitution. Petition for Writ of Habeas

Corpus, 10/20/2017, at 2.     Specifically, he relies upon the United States

Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012). Id. In

Miller, the Supreme Court held that the application of LWOP sentences to




                                     -2-
J-A18045-18


individuals who were juveniles at the time they committed homicides was

unconstitutional.3 Miller, 567 U.S. at 479.

       In his petition for writ of habeas corpus, Appellant recognizes that he

was not a juvenile at the time he committed the murder, but argues that he

is an adult offender suffering from a mental disability, and is therefore akin to

a juvenile, i.e., one who is less culpable in committing a crime.      Thus, he

argues that the Eighth Amendment prevents him from being sentenced to an

LWOP sentence. Accordingly, Appellant requested that the trial court grant

him a hearing and find that his “sentence is unconstitutional and his continuing

confinement illegal.” Petition for Writ of Habeas Corpus, 10/20/2017, at 11.

       On November 14, 2017, the trial court denied Appellant’s petition.

Appellant timely filed a notice of appeal, and both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Before we address Appellant’s claims on appeal, we consider the trial

court’s conclusion that Appellant’s request for relief falls outside the purview

of the PCRA. See Trial Court Opinion, 1/29/2018, at 9 (quoting 42 Pa.C.S.

§ 9543(a)(2)(i)) (concluding that because Appellant has not argued that “his

sentence was illegal at the time it was imposed” or that “there has been a

violation of the Constitution of the Commonwealth or United States which so


____________________________________________


3
  In Montgomery v. Louisiana, 136 S. Ct. 718 (2016), the United States
Supreme Court determined that Miller announced a new substantive rule of
law that applies retroactively. Montgomery, 136 S. Ct. at 736.


                                           -3-
J-A18045-18


undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place,” Appellant’s claims fall outside the

purview of the PCRA).

            [B]oth the PCRA and the state habeas corpus statute
      contemplate that the PCRA subsumes the writ of habeas corpus in
      circumstances where the PCRA provides a remedy for the claim.
      … [W]e have held that the scope of the PCRA eligibility
      requirements should not be narrowly confined to its specifically
      enumerated areas of review. Such narrow construction would be
      inconsistent with the legislative intent to channel post-conviction
      claims into the PCRA’s framework, and would instead create a
      bifurcated system of post-conviction review where some post-
      conviction claims are cognizable under the PCRA while others are
      not.

             Instead, this Court has broadly interpreted the PCRA
      eligibility requirements as including within its ambit claims …
      regardless of the “truth-determining process” language … from
      [s]ection 9543(a)(2)(i). See Commonwealth v. Liebel, [] 825
A.2d 630 ([Pa.] 2003) (holding that claim challenging counsel’s
      effectiveness for failing to file a petition for allowance of appeal is
      cognizable under PCRA); Commonwealth ex. rel. Dadario v.
      Goldberg, [] 773 A.2d 126 ([Pa.] 2001) (holding that claim
      alleging counsel’s ineffectiveness during the plea bargaining
      process is cognizable under the PCRA); Commonwealth v.
      Chester, [] 733 A.2d 1242 ([Pa.] 1999) (holding that claim
      alleging ineffective assistance of counsel during penalty phase of
      capital case is cognizable under the PCRA); Commonwealth v.
      Lantzy, [736 A.2d 564 (Pa. 1999)] (holding that claim alleging
      ineffective assistance of counsel for failing to file an appeal is
      cognizable under the PCRA).

Commonwealth v. Hackett, 956 A.2d 978, 985-86 (Pa. 2008) (some

citations omitted). In other words, the fact that Appellant’s claim here does

not implicate the truth-determining process does not mean that it could not

be subject to the PCRA. Instead, the focus of a court considering a petition is

on the remedy being sought by the petitioner.         See 42 Pa.C.S. § 6503(b)

                                       -4-
J-A18045-18


(“The writ of habeas corpus shall not be available if a remedy may be had by

post-conviction hearing proceedings authorized by law.”) (emphasis added).

      In this case, Appellant is seeking a hearing to determine whether his

sentence should be reduced or he should be discharged. See Petition for Writ

of Habeas Corpus, 10/20/2017, at 11. Such relief is clearly contemplated by

the PCRA. See 42 Pa.C.S. § 9546(a) (“If the court rules in favor of the

petitioner, it shall order appropriate relief and issue supplementary orders as

to rearraignment, retrial, custody, bail, discharge, correction of sentence or

other matters that are necessary and proper.”).

      Based on the foregoing, we agree with the Commonwealth, see

Commonwealth’s Brief at 7, that the PCRA was the proper vehicle to examine

this petition. Thus, we now consider Appellant’s petition as a PCRA petition.

      Generally, a PCRA petition must be filed within one year from the
      date a judgment becomes final. There are three exceptions to this
      time requirement: (1) interference by government officials in the
      presentation of the claim; (2) newly discovered facts; and (3) an
      after-recognized constitutional right. When a petitioner alleges
      and proves that one of these exceptions is met, the petition will
      be considered timely. A PCRA petition invoking one of these
      exceptions must be filed within 60 days of the date the claims
      could have been presented. The timeliness requirements of the
      PCRA are jurisdictional in nature and, accordingly, a PCRA court
      cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).

      Because Appellant’s filing is well-outside of the one-year timeframe

provided in the PCRA, the PCRA court had no jurisdiction to entertain


                                     -5-
J-A18045-18


Appellant’s petition unless he pleaded and offered proof of one or more of the

three statutory exceptions to the time bar. See 42 Pa.C.S. § 9545(b)(1).

Appellant failed to do so, and therefore the PCRA court lacked jurisdiction to

entertain Appellant’s untimely-filed petition.   Based on the foregoing, we

affirm the order of the PCRA court.4

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/26/2018




____________________________________________


4
 “[W]e may affirm the PCRA court’s decision on any basis.” Commonwealth
v. Charleston, 94 A.3d 1012, 1028 (Pa. Super. 2014).

                                           -6-